To the Honorable Judges of the Supreme Court: —
Pursuant to a request of the mayor of the city of Pawtucket, acting under resolution of the board of aldermen of said city, I have the honor, under the provisions of article 10, section 3, of the Constitution, to request your opinion on the following question of law: —
Does section 2 of chapter 826 of the Public Laws, passed March 28, 1890, require the election of inspector of buildings by the city council, or does said section require that said officer be appointed by the mayor in the cities of Pawtucket, Woonsocket, and Newport? JOHN W. DAVIS, Governor.
OPINION OF THE COURT.
January 17, 1891.
To His Excellency John W. Davis, Governor of the State of Rhode Island: —
We have received a communication from your Excellency asking us, at the instance of the board of aldermen of the city of Pawtucket, for our opinion upon the following question, to wit: Does section 2 of chapter 826 of the Public Laws, passed March 28, 1890, require the election of inspector of buildings by the city council, or does said section require that said officer be appointed by the mayor in the cities of Pawtucket, Woonsocket, and Newport?
Said section 2 reads as follows: —
"SECT. 2. The town councils of the several towns throughout the State, and the mayors of the several cities, except in the city of Providence, shall each, within thirty days from the passage of *Page 820 
this act, and annually in the month of January thereafter, elect an inspector of buildings, who shall be paid such amount for his services as shall be determined by the town or city council electing him."
In answer to your Excellency's question we have to say that it is our opinion that said section does require that the inspector of buildings be appointed by the mayor in the cities of Pawtucket, Woonsocket, and Newport. We see nothing in this section that can suggest doubt on the point except the concluding words, directing that the inspector "shall be paid such amount for his services as shall be determined by the town or city council electing him." We think, however, that the preceding words are too explicit to be affected thereby, whatever question may arise as to how the amount to be paid for the services of such of said officers as are to be appointed by mayors shall be determined.
                                             THOMAS DURFEE. CHARLES MATTESON. JOHN H. STINESS. P.E. TILLINGHAST. GEORGE A. WILBUR.